DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, 17/126,645, filed 12/18/2020, claims priority from US Provisional Application 62/950,901, filed 12/19/2019.
The effective filing date is after the AIA  date of March 16, 2013, and so the application is being examined under the “first inventor to file” provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 22,2022 has been entered.
This Non-Final Office Action is in response to Applicant’s communication of April 22,2022. 
Independent claims 1 and 11, and dependent claims 2-7, 9, 10, and 13 have been amended. Dependent claims 8 and 18 were previously cancelled.
Claims 1-7, 9-17, and 19-20 are pending, of which claims 1 and 11 are independent.
All pending claims have been examined on the merits.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 9-17, and 19-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention is directed to a abstract idea (i.e. a law of nature, a natural phenomenon, or an abstract idea) without “significantly more”.  More specifically, the claimed invention is directed to an abstract idea.
More specifically, claims 1-7, 9-17, and 19-20 recite an abstract idea: “Certain Methods of Organizing Human Activity", specifically “Fundamental Economic Principles or Practices (including Hedging, Insurance, Mitigating Risk)”, “Commercial or Legal Interactions (Including Agreements in the form of Contracts; Legal Obligations; Advertising, Marketing, or Sales Activities or Behaviors; Business Relations)”, or “Managing Personal Behavior or Relationships or Interactions Between People (Including Social Activities, Teaching, and Following Rules or Instructions)” as discussed in MPEP §2106(a)(2) Parts (I) and (II), and in the 2019 Revised Patent Subject Matter Eligibility Guidance. 
Moreover, claims 1-7, 9-17, and 19-20 recite “Mathematical Concepts", specifically “Mathematical Relationships”, “Mathematical Formulas or Equations”, and “Mathematical Calculations”, as discussed in MPEP §2106.04(a)(2) Part (IV), and in the 2019 Revised Patent Subject Matter Eligibility Guidance.
As stated in the following claimed steps in independent claim 1 (emphasis added):
"accessing a network graph for the plurality of entities registered with the processing unit wherein the network graph comprises pre-identified connections for the plurality of entities, based on an entity profile for each of the plurality of entities; 
determining an importance score for each of the nodes in relation to the requesting node;
identifying one or more nodes with the importance scores above a predetermined threshold;
displaying a list of identified nodes on a graphical user interface associated with a client device of the requesting node.”

Independent claim 11 recites similar steps.
All of the above cited steps are from the branch of mathematics called “graph theory”.
The abstract idea elements in independent claim 11 are shown in regular font.  The “additional elements” are shown in underlined font:
11. (Currently Amended) A system for managing associations between a plurality of entities in a networked environment, the system comprises a processing unit communicably coupled, via a data communication network, to a biometric server and a database arrangement, wherein the processing unit further comprises a memory to store executable instructions. and the system further comprises an identity server in communication with a blockchain configured to store one or more user credentials, configured to:
receive, at the processing unit, a request for connection to at least one entity of the plurality of entities;
access a network graph for the plurality of entities registered with the processing unit wherein the network graph comprises pre-identified connections for the plurality of entities, based on an entity profile for each of the plurality of entities;
determine an importance score for each of the nodes in relation to the requesting node;
identify one or more nodes with the importance scores above a predetermined threshold;
display a list of identified nodes on a graphical user interface associated with a client device of the requesting node;
transmit a connection request to a selected one or more nodes; and 
based on an acceptance of connection request by at least one of the selected nodes, associate with said node through one or more interaction mediums provided by the processing unit through the graphical user interface,
wherein the importance score is determined by:
obtaining one or more attributes from a requesting entity by use of a questionnaire and biometric data;
obtaining one or more attributes from a requested entity by use of a questionnaire and biometric data;
obtaining personal information from the requesting entity by use of a questionnaire; obtaining biometric data from the requesting entity; and
verifying that the biometric data from the requesting entity matches the personal information of the requesting entity.

This abstract idea is not integrated into a practical application, because:
The claim is directed to an abstract idea with additional generic computer elements. The generically recited computer elements (e.g. a processing unit, a data communication network, a biometric server, a database arrangement, a memory, an identity server, a blockchain, a graphical user interface) do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer;
The claim amounts to adding an equivalent to the words "apply it", with the abstract idea, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea;
The extra solution steps (e.g. receiving data, obtaining data, transmitting data, displaying data) do not add a meaningful limitation to the method, as they are insignificant extra-solution activity;
The claim is merely generally linking the use of the abstract idea (a network graph) to a particular technological environment (e.g. a processing unit, a data communication network, a biometric server, a database arrangement, a memory, an identity server, a blockchain, a graphical user interface). See MPEP 2106.05(h).
The claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea, because:
When considering the elements "alone and in combination", the additional elements do not add significantly more (also known as an "inventive concept") to the exception. The additional elements consist of generically recited computer elements (e.g. a processing unit, a data communication network, a biometric server, a database arrangement, a memory, an identity server, a blockchain, a graphical user interface) and insignificant extra-solution activity (e.g. receiving data, obtaining data, transmitting data, displaying data).
The extra solution activites (e.g. receiving data, obtaining data, transmitting data, displaying data) are well-understood, routine, conventional computer functions, as recognized by the court decisions listed in MPEP § 2106.05(d).
Independent claim 1 is rejected on the same grounds as independent claim 11.
All dependent claims are also rejected, by virtue of their dependency on a rejected independent claim, and that they merely further define the abstract idea. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 4-7, 11, 12, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0039688 A1 to Ahn et al. (“Ahn”. Filed Aug. 5, 2016. Published Feb. 8, 2018) in view of US 9,147,117 B1 to Madhu et al. (“Madhu”. Filed June 11, 2014.  Published Sept. 29, 2015), and further in view of US 2014/0114965 A1 to Balduzzi et al. (“Balduzzi”, Eff. Filed Oct. 19, 2012.  Published Apr. 24, 2014). 
In regards to claim 1, 
1. A computer-implemented method for managing associations between a plurality of entities in a networked environment, 

the method comprising:
	receiving, at the processing unit, a request for connection to at least one of the plurality of entities;

(See Ahn, para. [0019]: “Once registered, a member may invite other members, or be invited by other members, to connect via the social network service. A “connection” may use a bi-lateral agreement by the members, such that both members acknowledge the establishment of the connection. Similarly, with some embodiments, a member may elect to “follow” another member. In contrast to establishing a “connection”, the concept of “following” another member typically is a unilateral operation, and at least with some embodiments, does not include acknowledgement or approval by the member that is being followed. When one member follows another, the member who is following may receive automatic notifications about various activities undertaken by the member being followed.”)

	accessing a network graph for the plurality of entities registered with the processing unit wherein the network graph comprises pre- identified connections for the plurality of entities, based on an entity profile for each of the plurality of entities;
	determining an importance score for each of the nodes in relation to the requesting node;

(See Ahn, para. [0033]: “The importance module 280 may compute a status of an entity in a graph. For example, the status of the entity may be determined by node degree techniques, views the entity received on a website, search engine referral traffic, network centrality calculations, or other suitable algorithms. In some embodiments, the network centrality calculations may include betweenness centrality or an eigenvector centrality. The importance module 280 may determine importance scores indicative of the status of the entity.”)

(See Ahn, para. [0077]: “In operation 740, the importance module 280 identifies a set of importance scores for a set of second members within the one or more specified clusters (e.g., a second cluster or a third cluster). The set of second members each having a level of importance within the one or more specified clusters. The importance score may measure an importance or value of a member within the social network system 10, with respect to a given microindustry. In some embodiments, to identify the importance score, the importance module 280 may define a graph including a set of nodes and edges. The nodes may represent members having user profiles associated with one or more second cluster and one or more third cluster. The edges may extend between nodes of the graph where members represented by the node are connected on the social network system 10. The importance module 280 may apply one or more operations to the graph to identify the importance score for each member represented on the graph. In some embodiments, the importance module 280 may generate the importance score using centrality measures on the graph such as betweenness centrality, a seniority score, or a propensity module. In some embodiments, the importance module 280 may also incorporate interaction statistics from a social network, such as profile views, search queries, and the like, into the importance score.”)

	identifying one or more nodes with the importance scores above a predetermined threshold;

(See Ahn, para. [0052]: “In operation 410, the movement module 230 continuously monitors the set of social network data to identify the change of association, within one or more user profiles of the set of user profiles, from the first entity to the second entity. In some embodiments, the change of association of the operation 410 may be a first change of association. The movement module 230 may continuously monitor the set of social network data by periodic access of the social network data directly or via a network. For example, the periodic access may be performed as predetermined time intervals or based on one or more events identified within the social network data or the social network system 10. An event may be a change in the set of social network data sufficient to cause a change in a set of user profiles above a predetermined threshold. For example, a merger of two entities or a dissolution of an entity causing a change of association of a number of members of the social network system 10 may cause the movement module 230 to access the social network data and identify the change of association.”)

(See Ahn, para. [0053]: “In some instances, continuous monitoring of the set of social network data may be performed by periodic or continuous updates from the social network system 10. In these embodiments, the movement module 230 may be understood to be continuously listening for updates from the social network system 10. The social network system 10, upon receiving a user profile update including a change of association, may transmit the change of association to the movement module 230.”)

	displaying a list of identified nodes on a graphical user interface associated with a client device of the requesting node;

(See Ahn, para. [0062]: “In some embodiments, the entity feature vector may be identified based on a parameterization of the clustering process (e.g., the method 300, the method 600, or the method 500). For example, where the operation is being performed to identify clusters based on a region, the entity feature vector may be identified based on region attributes for user profiles associated with the entity. The identified entity feature vector may be an attribute included in a highest proportion of user profiles associated with the entity, based on a parameter specified as a basis for generating clusters.”)

	transmitting a connection request to select one or more nodes; and

(See Ahn, para. [0019]: “Once registered, a member may invite other members, or be invited by other members, to connect via the social network service. A “connection” may use a bi-lateral agreement by the members, such that both members acknowledge the establishment of the connection. Similarly, with some embodiments, a member may elect to “follow” another member. In contrast to establishing a “connection”, the concept of “following” another member typically is a unilateral operation, and at least with some embodiments, does not include acknowledgement or approval by the member that is being followed.”)

(See Ahn, para. [0075]: “In operation 720, the interest module 270 identifies a contact history for the first member. The contact history representing one or more entities of the one or more specified clusters with which the first member has interacted. The contact history may be identified by the interest module 270 by accessing the user profile of the first member on the database 16. The contact history may include member connections in the social network system 10, messages to other members, and other connections to one or more member of the social network system 10.”)

However, under a conservative interpretation of Ahn, it could be argued that Ahn does not explicitly teach the italicized features below, which are taught by Madhu:
wherein said computer-implemented method is implemented by a system comprising a processing unit communicably coupled, via a data communication network, to a biometric server and a database arrangement, 
wherein the processing unit further comprises a memory to store executable instructions, and the system further comprises an identity server in communication with a blockchain configured to store one or more user credentials,

(See Madhu, col. 12, lines 17-30: “Various data storage media 1008 can be provided to store data in association with operation of the system. The data storage media can be programmed for storage and retrieval of authentication and authorization data, for example. Certain data storage media 1008 can be programmed for collecting and storing biometric data or biometric identifiers, for example, which are distinctive, measurable characteristics used to label and describe individuals. Biometric identifiers are often categorized as physiological versus behavioral characteristics. A physiological biometric can identify a user by voice, DNA, hand print or behavior. Behavioral biometrics are related to the behavior of a person, including but not limited to: typing, rhythm, gait, and voice, among others.”)

The Examiner interprets that implementing Madhu’s “Certain data storage media 1008 can be programmed for collecting and storing biometric data or biometric identifiers” such that it is “coupled, via a data communication network” (as claimed) to processing unit, is an obvious variation of Madhu’s disclosure. Furthermore, the Examiner interprets that the claimed “blockchain” is an obvious variation of a database.

	based on an acceptance of connection request by at least one of the selected nodes, associating with the said node through one or more interaction mediums provided by the biometric data, 

(See Madhu, col.11, line 58 to col. 12, line 12: “Module 1004 includes an authentication and authorization services module. OAuth provides a method for clients to access server resources on behalf of a resource owner (such as a different client or an end-user). It also provides a process for end-users to authorize third-party access to their server resources without sharing their credentials (typically, a username and password pair), using user-agent redirections. Security Assertion Markup Language may be used in various embodiments. Module 1004 can be used to implement multi-factor authentication services for the system. Multi-factor authentication is an approach to security authentication that involves the user of a system providing more than one form of verification in order to prove their identity to gain access to the system. Multi-factor authentication takes advantage of a combination of several factors of authentication. These factors may include verification by something a user is (such as facial recognition or other form of biometrics), something the user knows (such as a password), and/or something the user has (such as a smart card or a security token). Due to their enhanced complexity, authentication systems using a multi-factor configuration can be harder to compromise than others that use a single factor.”)

(See Madhu, col.12, lines 13-17: “Module 1006 includes a social network services module which can be programmed to allow users to opt into the Socure service or system. A user may sign into the Socure system by using one or more social network identities.”)

(See Madhu, col.12, lines 17-29: “Various data storage media 1008 can be provided to store data in association with operation of the system. The data storage media can be programmed for storage and retrieval of authentication and authorization data, for example. Certain data storage media 1008 can be programmed for collecting and storing biometric data or biometric identifiers, for example, which are distinctive, measurable characteristics used to label and describe individuals. Biometric identifiers are often categorized as physiological versus behavioral characteristics. A physiological biometric can identify a user by voice, DNA, hand print or behavior. Behavioral biometrics are related to the behavior of a person, including but not limited to: typing, rhythm, gait, and voice, among others.”)

(See Madhu, col.2, lines 36-43: “FIGS. 1 and 2 provide an overview of various process aspects and system components associated with certain embodiments of the invention. As shown, a facial evaluation system 102 can be programmed to communicate and/or execute a facial recognition application 104 in association with one or more end users 106. In one scenario, the end user 106 may attempt to interface with or access a client system 108, such as to perform a variety of online transactions.”)

(See Madhu, col.2, lines 44-50: “In various embodiments, the client system 108 may be associated with an entity or enterprise involved in many different areas of online transaction or authorization, including but not limited to: financial services, payments, electronic commerce, gaming, merchant services, government services, and/or many other kinds of computer systems or services requiring identity verification or user authentication.”)

It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to include in the method for determining an influence score between users in a social media network, as taught by Ahn above (see Ahn’s para. [0033]), with the use of biometric data for user authentication, as further taught by Madhu above, because doing so results in “more effective computer-implemented tools, strategies, and techniques that can help to authenticate users of computer-based and online systems and to reduce the potential for malicious or fraudulent online activity” (See Madhu, col.1, lines 38-43).  
It is noted that Ahn’s para. [0077] discloses that “In some embodiments, to identify the importance score, the importance module 280 may define a graph including a set of nodes and edges. The nodes may represent members having user profiles associated with one or more second cluster and one or more third cluster. The edges may extend between nodes of the graph where members represented by the node are connected on the social network system 10.”
It is also noted that Ahn’s para. [0077] also discloses that “The importance module 280 may apply one or more operations to the graph to identify the importance score for each member represented on the graph. In some embodiments, the importance module 280 may generate the importance score using centrality measures on the graph such as betweenness centrality, a seniority score, or a propensity module. In some embodiments, the importance module 280 may also incorporate interaction statistics from a social network, such as profile views, search queries, and the like, into the importance score.”
However, under a conservative interpretation of Ahn and Madhu, it could be argued that neither Ahn nor Madhu explicitly teaches the italicized features below, which are taught by Balduzzi:

wherein the importance score is determined by: 
obtaining one or more attributes from a requesting entity by use of a questionnaire and biometric data;
obtaining one or more attributes from a requested entity by use of a questionnaire and biometric data; 

(See Balduzzi, para.  [0015]: “In one embodiment, an entity identifier can include in whole or in part, and is not limited to, a name, a text, a keystroke sequence, a location, a QR code, a barcode, indicia, a code, a video, an image, a sound, an audio recording, a URL, a biometric signature, a medical or health-related signature, a biomarker, a near field communication signal, or any combination thereof.”)

(See Balduzzi, para.  [0015]: “Attributes associated with an entity identifier can be gathered by any of entity-reported data, third-party reported data, observation-based data, or combinations thereof.”)

obtaining personal information from the requesting entity by use of a questionnaire; 

(See Balduzzi, para.  [0015]: “Attributes associated with an entity identifier can be gathered by any of entity-reported data, third-party reported data, observation-based data, or combinations thereof.”)

obtaining biometric data from the requesting entity; 

(See Balduzzi, para.  [0015]: “In one embodiment, an entity identifier can include in whole or in part, and is not limited to, a name, a text, a keystroke sequence, a location, a QR code, a barcode, indicia, a code, a video, an image, a sound, an audio recording, a URL, a biometric signature, a medical or health-related signature, a biomarker, a near field communication signal, or any combination thereof.”)

(See Balduzzi, para.  [0015]: “Attributes associated with an entity identifier can be gathered by any of entity-reported data, third-party reported data, observation-based data, or combinations thereof.”)

verifying that the biometric data from the requesting entity matches the personal information of the requesting entity.

(See Balduzzi, para. [0015]: “In one embodiment, an entity identifier can include in whole or in part, and is not limited to, a name, a text, a keystroke sequence, a location, a QR code, a barcode, indicia, a code, a video, an image, a sound, an audio recording, a URL, a biometric signature, a medical or health-related signature, a biomarker, a near field communication signal, or any combination thereof. Therefore, an entity identifier may conceal the true identity of an entity. For example, in the case that the entity is an individual, the entity identifier may be used to retain anonymity and privacy regarding the individual's true identity, contextual data and attributes. In one embodiment, an attribute can include and is not limited to demographic information, interests, preferences, educational background, physical attributes, medical or health-related information, biometric signatures, or any combination thereof. Attributes associated with an entity identifier can be gathered by any of entity-reported data, third-party reported data, observation-based data, or combinations thereof. Contextual data can include and is not limited to a location, a range, a surrounding, an individual, an item, an event, an experience, or combinations thereof. Entity identification can include and is not limited to user account information or user profile information.”)

(See Balduzzi, para. [0020]: “The step of retrieving entity identification, contextual data and a plurality of attributes associated with either of the requesting entity or a third party entity, and for the one or more entity identifiers from one or more databases can include retrieving any of entity identification, entity attributes, account information and combinations thereof. The step of performing the one or more match analyses can include assigning a relative value to matched attributes, the relative value of the matched attributes used in calculating a matching score. The matching score can be used to present matches or recommendations. The step of formatting the match analysis output can include formatting the output data according to the matching criteria and the requesting entity user device output formatting. Therefore, in addition to presenting matches, match analyses can also include recommendations.”)

It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to include in the method for determining an influence score between users in a social media network, as taught by Ahn above (see Ahn’s para. [0033] and [0077]), with the use of biometric data for user authentication, as further taught by Madhu above, because doing so results in “more effective computer-implemented tools, strategies, and techniques that can help to authenticate users of computer-based and online systems and to reduce the potential for malicious or fraudulent online activity” (See Madhu, col.1, lines 38-43), and further modifying the combination of Ahn and Madhu, with Balduzzi’s use of an “entity identifier” containing information about the individual's true identity, contextual data and attributes , and also “performing the one or more match analyses [that] can include assigning a relative value to matched attributes, the relative value of the matched attributes used in calculating a matching score”, because the use of the “entity identifier” enables retaining “anonymity and privacy regarding the individual's true identity, contextual data and attributes”.  (See Balduzzi,para. [0015]).

In regards to claim 2, 
2. The computer-implemented method of claim 1 wherein the entity profile comprises metadata and one or more attributes related to an entity and wherein the one or more attribute relates to at least one of personality traits, sexual compatibility, biometric data including DNA and genome samples.

(See Madhu, col.12, lines 17-29: “Various data storage media 1008 can be provided to store data in association with operation of the system. The data storage media can be programmed for storage and retrieval of authentication and authorization data, for example. Certain data storage media 1008 can be programmed for collecting and storing biometric data or biometric identifiers, for example, which are distinctive, measurable characteristics used to label and describe individuals. Biometric identifiers are often categorized as physiological versus behavioral characteristics. A physiological biometric can identify a user by voice, DNA, hand print or behavior. Behavioral biometrics are related to the behavior of a person, including but not limited to: typing, rhythm, gait, and voice, among others.”)

In regards to claim 4, 
4. The computer-implemented method of claim 1 wherein the importance score is based on a correlation of one or more attributes from the user profile information of the two nodes.

(See Ahn, para. [0077]: “The importance module 280 may apply one or more operations to the graph to identify the importance score for each member represented on the graph. In some embodiments, the importance module 280 may generate the importance score using centrality measures on the graph such as betweenness centrality, a seniority score, or a propensity module. In some embodiments, the importance module 280 may also incorporate interaction statistics from a social network, such as profile views, search queries, and the like, into the importance score.”)

The Examiner interprets that Ahn’s “centrality measures on the graph” (such as betweenness centrality, a seniority score, or a propensity module), and/or Ahn’s “interaction statistics from a social network” (such as profile views, search queries, and the like) used to generate the importance score in Ahn, reads on the claimed “correlation of one or more attributes from the user profile information of the two nodes”.

In regards to claim 5, 
5. The computer-implemented method of claim 1 wherein the importance score is based on one or more selected preferences inputted by the requesting node.

(See Ahn, para. [0077]: “The importance module 280 may apply one or more operations to the graph to identify the importance score for each member represented on the graph. In some embodiments, the importance module 280 may generate the importance score using centrality measures on the graph such as betweenness centrality, a seniority score, or a propensity module. In some embodiments, the importance module 280 may also incorporate interaction statistics from a social network, such as profile views, search queries, and the like, into the importance score.”)

The Examiner interprets that  

(See Ahn, para. [0019]: “Once registered, a member may invite other members, or be invited by other members, to connect via the social network service. A “connection” may use a bi-lateral agreement by the members, such that both members acknowledge the establishment of the connection. Similarly, with some embodiments, a member may elect to “follow” another member. In contrast to establishing a “connection”, the concept of “following” another member typically is a unilateral operation, and at least with some embodiments, does not include acknowledgement or approval by the member that is being followed. When one member follows another, the member who is following may receive automatic notifications about various activities undertaken by the member being followed.”)

The Examiner interprets that ““Once registered, a member may invite other members, or be invited by other members, to connect via the social network service. A “connection” may use a bi-lateral agreement by the members, such that both members acknowledge the establishment of the connection” reads on the claimed features.


In regards to claim 6, 
6. The computer-implemented method of claim 1 wherein the network graph is updated once the requesting node accepts a connection request for at least one entity.

(See Ahn, para. [0028]: “The movement module 230 identifies movement data represented in sets of member profiles. In some instances, the movement data may indicate a change of association of a member of the social network system 10 between a first entity and a second entity. The movement data may be indicated by a change or modification of member profiles indicating a new current employer, or other changes of association. In some instances, the movement module 230 identifies movement data in response to an update or change indication from the social network system 10 responsive to changes in member profiles. In some instances, the movement module 230 monitors the sets of social network data to identify changes of association. The monitoring may be continuous or may be periodic, in some embodiments.”)

In regards to claim 7, 
7. The computer-implemented method of claim 1 wherein each of the plurality of entities is authenticated through biometric recognition.

(See Madhu, col.11, line 58 to col. 12, line 12: “Module 1004 includes an authentication and authorization services module. OAuth provides a method for clients to access server resources on behalf of a resource owner (such as a different client or an end-user). It also provides a process for end-users to authorize third-party access to their server resources without sharing their credentials (typically, a username and password pair), using user-agent redirections. Security Assertion Markup Language may be used in various embodiments. Module 1004 can be used to implement multi-factor authentication services for the system. Multi-factor authentication is an approach to security authentication that involves the user of a system providing more than one form of verification in order to prove their identity to gain access to the system. Multi-factor authentication takes advantage of a combination of several factors of authentication. These factors may include verification by something a user is (such as facial recognition or other form of biometrics), something the user knows (such as a password), and/or something the user has (such as a smart card or a security token). Due to their enhanced complexity, authentication systems using a multi-factor configuration can be harder to compromise than others that use a single factor.”)

In regards to claims 11, 12, and 14-17, they are rejected on the same grounds as claims 1, 2, and 4-7, respectively. 
Claims 3, 9, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn in view of Madhu as applied to independent claims 1 and 11 above, and further in view of US 2017/0221010 A1 to Brdiczka et al. (“Brdiczka”. Eff. Filed Aug. 17, 2016.  Published Aug. 3, 2017). 
In regards to claim 3, Madhu teaches: 
3. The computer-implemented method of claim 1 further comprises calculating an integrity score for each of the plurality of entities 

	(See Madhu, col.11, line 58 to col. 12, line 12: “Module 1004 includes an authentication and authorization services module. OAuth provides a method for clients to access server resources on behalf of a resource owner (such as a different client or an end-user). It also provides a process for end-users to authorize third-party access to their server resources without sharing their credentials (typically, a username and password pair), using user-agent redirections. Security Assertion Markup Language may be used in various embodiments. Module 1004 can be used to implement multi-factor authentication services for the system. Multi-factor authentication is an approach to security authentication that involves the user of a system providing more than one form of verification in order to prove their identity to gain access to the system. Multi-factor authentication takes advantage of a combination of several factors of authentication. These factors may include verification by something a user is (such as facial recognition or other form of biometrics), something the user knows (such as a password), and/or something the user has (such as a smart card or a security token). Due to their enhanced complexity, authentication systems using a multi-factor configuration can be harder to compromise than others that use a single factor.”)

However, under a conservative interpretation of Ahn in view of Madhu, it could be argued that Ahn in view of Madhu does not explicitly teach the italicized features below, which are taught by Brdiczka:
using big data technology to assess the authenticity of one or more information provided by said entity.

(See Brdiczka, para. [0041]: “FIG. 3 presents a flowchart generally representing the steps undertaken in one embodiment for data mining messaging systems to discover job opportunities matching a candidate with associated references.”)

It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to include in the method for determining an influence score between users in a social media network, as taught by Ahn above (see Ahn’s para. [0033]), with the use of biometric data for user authentication, as further taught by Madhu above, with Brdiczka’s system and method for data mining messaging systems to discover references to companies with job opportunities matching a candidate (see Abstract), because Brdiczka’s system and method for generating a short list of matching jobs is a practical application of the combination of Ahn and Madhu.  
In regards to claim 9, while Ahn discloses determining importance scores of nodes: 
 (See Ahn, para. [0033]: “The importance module 280 may compute a status of an entity in a graph. For example, the status of the entity may be determined by node degree techniques, views the entity received on a website, search engine referral traffic, network centrality calculations, or other suitable algorithms. In some embodiments, the network centrality calculations may include betweenness centrality or an eigenvector centrality. The importance module 280 may determine importance scores indicative of the status of the entity.”)

However, under a conservative interpretation of Ahn in view of Madhu, it could be argued that Ahn in view of Madhu does not explicitly teach the italicized features below, which are taught by Brdiczka:
9. The computer-implemented method of claim 1 wherein the method comprises sorting the one or more identified nodes based on the determined importance scores.

(See Brdiczka, para. [0036]: “The company graph constructor 244 may include a company connector 246 having functionality for determining the company connections for each node of the referral graph and a company referral score generator 248 having functionality for generating a referral score for each company of the companies determined for each node of the referral graph.”)

(See Brdiczka, para. [0038]: “The referral ranking engine 264 may include functionality in an embodiment for receiving a request to rank a list of job matches scored by the job match engine 262 with a match score weighted by the company referral score, and functionality to generate a short list of ranked jobs for the candidate. In an embodiment, the referral ranking engine 264 may include a job list generator 266 having functionality to generate the short list of matching jobs.”)

It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to include in the method for determining an influence score between users in a social media network, as taught by Ahn above (see Ahn’s para. [0033]), with the use of biometric data for user authentication, as further taught by Madhu above, with Brdiczka’s system and method for data mining messaging systems to discover references to companies with job opportunities matching a candidate (see Abstract), because Brdiczka’s system and method for generating a short list of matching jobs is a practical application of the combination of Ahn and Madhu.  
In regards to claims 13 and 19, they are rejected on the same grounds as claims 3 and 9. 
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn in view of Madhu as applied to independent claims 1 and 11 above, and further in view of US 2018/0211718 A1 to Heath (“Heath”. Eff. Filed on Jan. 5, 2018. Published on Jul. 26, 2018). 
In regards to claim 10, Ahn discloses the use of a database: 
(See Ahn, para. [0036]: “In operation 310, the access module 210 accesses a set of social network data on a social network system 10. The set of social network data may include a set of entity profiles and a set of user profiles. Each entity profile may have one or more associated user profiles. The access module 210 may access the set of social network data on a database of the social network system 10. Where the clustering machine 22 and the database (e.g., the database 16 and the database 18) are part of the social network system 10, the access module 210 may access the database (e.g., database 16 and database 18) directly to retrieve or otherwise access the set of social network data. In some embodiments, where the database is part of a system other than the social network system 10 or is remove from the clustering machine 22, the access module 210 accesses the set of social network data on the database by transmitting a request for at least a portion of the set of social network data and receiving at least a portion of the set of social network data (e.g., a set of user profiles and a set of entity profiles) or data representing associations among user profiles and entity profiles via a network (e.g., the internet).”)

However, under a conservative interpretation of Ahn in view of Madhu, it could be argued that Ahn in view of Madhu does not explicitly teach the italicized features below, which are taught by Heath:
10. The computer implemented method of claim 1 further comprise cross- checking information provided by an entity with public data stored on a blockchain ledger.

(See Heath, para. [0123]: “Blockchain Technology, originally block chain, is a continuously growing list of records, called blocks, which are linked and secured using cryptography. Each block typically contains a hash pointer as a link to a previous block, a timestamp and transaction data. By design, blockchains are inherently resistant to modification of the data. The Harvard Business Review describes it as "an open, distributed ledger that can record transactions between two parties efficiently and in a verifiable and permanent way." For use as a distributed ledger, a blockchain is typically managed by a peer-to-peer network collectively adhering to a protocol for validating new blocks. Once recorded, the data in any given block cannot be altered retroactively without the alteration of all subsequent blocks, which requires collusion of the network majority. Blockchains are secure by design and are an example of a distributed computing system with high Byzantine fault tolerance. Decentralized consensus has therefore been achieved with a blockchain. This makes blockchains potentially suitable for the recording of events, medical records, and other records management activities, such as identity management, transaction processing, documenting provenance, food traceability or voting. The first blockchain was conceptualized in 2008 by an anonymous person or group known as Satoshi Nakamoto and implemented in 2009 as a core component of bitcoin where it serves as the public ledger for all transactions. The invention of the blockchain for bitcoin made it the first digital currency to solve the double spending problem without the need of a trusted authority or central server. The bitcoin design has been the inspiration for other applications. blockchain is a digitized, decentralized, public ledger of all cryptocurrency transactions. Constantly growing as `completed` blocks (the most recent transactions) are recorded and added to it in chronological order, it allows market participants to keep track of digital currency transactions without central recordkeeping. Each node (a computer connected to the network) gets a copy of the blockchain, which is downloaded automatically. Originally developed as the accounting method for the virtual currency Bitcoin, blockchains--which use what's known as distributed ledger technology (DLT)--are appearing in a variety of commercial applications today. Currently, the technology is primarily used to verify transactions, within digital currencies though it is possible to digitize, code and insert practically any document into the blockchain. Doing so creates an indelible record that cannot be changed; furthermore, the record's authenticity can be verified by the entire community using the blockchain instead of a single centralized authority.”)

Heath also teaches the use of an “importance score” of nodes in graph used in social media:

(See Heath, para. [0275]: “The resulting raw centrality value is then modified with the activity level of the author, i.e. the number of posts written by this person, and an importance score for the website where that author is active. Within graph theory and network analysis, there are various measures of the centrality of a vertex within a graph that determine the relative importance of a vertex within the graph. Betweenness is a centrality measure of a vertex within a graph. Vertices that occur on many shortest paths between other vertices have higher betweenness than those that do not. For instance, an influential author on a large website such as MySpace.RTM. will receive a higher influence score than the author of a little known blog.”)

It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to include in the method for determining an influence score between users in a social media network, as taught by Ahn above (see Ahn’s para. [0033]), with the use of biometric data for user authentication, as further taught by Madhu above, with Heaths’s system and method for using blockchain as a publicly accessible database in a system that includes the use of an “importance score” of nodes in graph used in social media, because Heath’s use of blockchain for a publicly accessible database “creates an indelible record that cannot be changed; furthermore, the record's authenticity can be verified by the entire community using the blockchain instead of a single centralized authority” (see Heath, para. [0123]).  
In regards to claim 20, it is rejected on the same grounds as claim 10. 

Response to Amendments
Re: Claim Rejections - 35 USC § 112(b)
The 35 USC § 112(b) rejection of claims 1-7, 9-17, and 19-20 have been withdrawn, in response to Applicant’s amendments to the claims.
The 35 USC § 112(b) rejections of claims 3 and 13 have been withdrawn, because the Examiner finds that Applicant’s arguments are persuasive. 

Re: Claim Rejections - 35 USC § 101
The 35 USC § 101 rejections of claims 1-7, 9-17, and 19-20 have been amended, as necessitated by Applicant’s amendments to the independent claims 1 and 11. 

Re: Claim Rejections - 35 USC § 102/103
The 35 USC § 103 rejections of claims 1-7, 9-17, and 19-20 have been amended, as necessitated by the amendments to the independent claims 1 and 11. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2014/0143327 A1 to Rajaram et al.  See para. [0009]:
“The authenticity of a persona may be determined as a weighted aggregate of scores assigned to the external system that direct web traffic to the persona. The weight assigned to the measure of authenticity of the external pages may be determined based on the amount of traffic directed towards the persona that is generated by external systems.”

Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications should be directed to Examiner Ayal Sharon, whose telephone number is (571) 272-5614, and fax number is (571) 273-1794.  The Examiner can normally be reached from Monday to Friday between 9 AM and 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sincerely,

/Ayal I. Sharon/
Examiner, Art Unit 3695
August 4, 2022